Exhibit 10.1(d) CAMBRIDGE BANCORP STOCK OPTION PLAN Incentive Stock Option Agreement Cambridge Bancorp (the “Company”), a Massachusetts corporation, hereby grants to the person named below an option to purchase shares of Common Stock, $1.00 par value, of the Company under and subject to the Company’s Stock Option Plan (the “Plan”) exercisable on the terms and conditions set forth below and hereafter in this Agreement: Name of Optionholder: Number of Shares: Option Price: Type of Option: Date of Grant:
